Citation Nr: 9908209	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  98-02 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for service connection for a psychiatric 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to May 
1948.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of September 1997 from the St. Petersburg, 
Florida, Regional Office (RO).  The Board previously remanded 
this appeal in April 1998.  The veteran has subsequently 
moved to within the jurisdiction of the Indianapolis, 
Indiana, RO.  The Board further notes that the veteran has 
withdrawn the issue of whether new and material evidence has 
been submitted in order to reopen a claim for service 
connection for residuals of a broken left leg, and 
accordingly this issue is no longer before the Board.


FINDINGS OF FACT

1.  In April 1996 the US Court of Veterans Appeals affirmed 
an October 1994 Board decision that the veteran had not 
submitted new and material evidence in order to reopen a 
claim for entitlement to service connection for a psychiatric 
disorder.

2.  The evidence received since the April 1996 Court decision 
is not new and material. 


CONCLUSION OF LAW

The evidence submitted since the April 1996 Court decision, 
which affirmed the October 1994 Board denial, is not new and 
material and the appellant's claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. §  
3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty or which is proximately 
due to or the result of a service connected disease or 
injury. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1998).

Where a veteran served ninety (90) days or more during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends, in essence, that he incurred a 
psychiatric disability while in service and therefore that he 
is entitled to service connection for this disorder.  He 
specifically argues that he was given experimental drugs 
while in service and which resulted in his psychiatric 
disorder.  He further alleges that he has submitted new and 
material evidence in order to reopen this claim.

The evidence of record demonstrates that the Board previously 
denied the veteran's claim for entitlement to service 
connection for a psychiatric disorder in August 1977.  The 
Board denied the veteran's claims to reopen this issue in 
January 1984, June 1990, and October 1994.  The U.S. Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims; hereinafter "the Court") affirmed the October 1994 
decision in April 1996.  The veteran attempted to reopen this 
claim again and was denied by the RO in September 1997.  He 
has perfected the present appeal as to this decision.

The evidence of record at the time of the April 1996 Court 
decision, the last final decision of record, includes 
military personnel records, morning reports, written 
contentions, records from the Parkview Memorial Hospital in 
Fort Wayne, Indiana, VA treatment records, and testimony from 
personal hearings.  It is noted that the veteran's service 
medical records are not available.  The evidence of record 
demonstrates that the veteran has been diagnosed with various 
psychiatric disorders.

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, No. 98-
7017, slip op. at 9, 17 (Fed.Cir. Sept. 16, 1998); 38 C.F.R. 
§ 3.156(a) (1998).

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).  

The evidence received since the April 1996 Court decision 
includes additional written contentions, copies of morning 
reports from the veteran's period of service, and personal 
testimony from a hearing at the RO.  The morning reports from 
Fort Jackson, South Carolina, demonstrate that the veteran 
was hospitalized during his period of active duty but do not 
indicate for what reason.

The Board is aware that the evidence submitted since the last 
final decision in April 1996, includes repeated testimony and 
written contentions which are redundant of those already of 
record at the time of the April 1996 Court decision.  The 
veteran's written contentions and personal testimony repeat 
arguments which are already of record.  The Board must find 
that these pieces of evidence are merely duplicative, and 
therefore are not new.  The veteran has also submitted 
morning reports which show that he was hospitalized at Fort 
Jackson while in service.  However, at the time of the April 
1996 Court decision, morning reports were already of record 
which demonstrated this same information.  The Board must 
therefore find that the veteran has not submitted new 
evidence as it is purely duplicative of evidence which has 
already been associated with the claims folder.  The veteran 
has not submitted any pertinent medical records which were 
not already of record.  Nor has he submitted a medical 
opinion which supports his contention that his psychiatric 
disorder had its onset during his period of active duty 
service.  

The Board has no choice but to find that the veteran has 
merely resubmitted evidence which was either of record or 
simply duplicates evidence that has already been associated 
with the claims folder. 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen the claim for 
service connection for the claimed disability.  Robinette v. 
Brown, 8 Vet.App. 69, 77-78 (1995).  Where new and material 
evidence has not been submitted to reopen a finally denied 
claim, VA does not have a statutory duty to assist a claimant 
in developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Graves v. Brown, 8 Vet.App. 522, 524-25 (1996); Robinette v. 
Brown, 8 Vet.App. 69, 78 (1995).  Here, the RO adequately 
fulfilled its obligation under section 5103(a) with the 
statement of the case and the supplemental statement of the 
case.  Unlike the situation in Graves, the veteran has not 
put the VA on notice of the existence of any specific, 
particular piece of evidence that might be relevant and 
probative to his claim for service connection for a 
psychiatric disorder.  See also Epps v. Brown, 9 Vet. App. 
341 (1996).  Accordingly, the Board concludes that VA did not 
fail to meet its obligations with regard to this claim under 
38 U.S.C.A. § 5103(a) (West 1991).


ORDER

As new and material evidence has not been received, the claim 
for service connection for a psychiatric disorder is not 
reopened. 



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


